DECISION
The application of ■ the above-named defendant for a review of the sentence of 10 years, imposed on June 3, 1965, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) No change will be made in the sentence heretofore imposed.
The reason for the above decision: A careful consideration of the evidence offered is not deemed sufficient to justify any change in the sentence heretofore imposed and, therefore, the Petition is denied.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.